DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull USPN 3911796 in view of Öhrle USPN 7905172.

    PNG
    media_image1.png
    753
    1818
    media_image1.png
    Greyscale
Annotated Figure 2 of Hull USPN 3911796 (Attached Figure 1)
Regarding Claim 1: Hull USPN 3911796 discloses the limitations:
a first layer 13 formed from a first material (i.e. formed from a fabric reinforcement material, Column 2 Line 32-34);
a second layer (see Annotated Figure 2 of Hull USPN 3911796 (Attached Figure 1) above) coupled to the first layer (it is) and formed from a second material (the second layer may be formed of natural or synthetic rubber and other rubber-like materials having characteristic elastomeric properties which may be used in diaphragms as a substitute for in combination with rubber, Column 2 Line 23-39) different than the first material (it is); and 
a third layer (Attached Figure 1) and wherein the first layer 13 is received between the second layer and the third layer (it is, see Attached Figure 1), wherein the first layer 13 is continuous and without perforations in an entire area of the diaphragm adapted to be exposed to a fluid (no holes are shown in the structure of the diaphragm illustrated in Figure 4 or the detail view of the diaphragm shown in Figure 2), and wherein portions of the second layer (see “portion of the second layer” in Attached nd layer) engaged with a first one of the two bodies (i.e. engaged with annular portion of element 20, see Figure 4) and said opposite side of the bead (i.e. side of bead defined by 3rd layer) engaged with a second one of the two bodies (i.e. engaged with annular portion of element 21, see Figure 4). Hull USPN 3911796 is silent regarding the limitations: a first material that inhibits or prevents vapor permeation through the diaphragm.
However, Öhrle USPN 7905172 does disclose the limitations:
a first layer 3 formed from a first material (PFA, Column 2 Line 30-39) that inhibits or prevents vapor permeation through the diaphragm (the PFA material in the prior art of Ohrle is able to perform the claimed function within the same confines that the PFA material of the instant application is able to perform the claimed function); 
a second layer 2 coupled to (i.e. laminated Column 1 Line 9-20) the first layer 3 and formed from a second material (the second layer 2 is made of PTFE) different than the first material (PTFE is different than PFA); and

Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first material of the first layer 13 of Hull USPN 3911796 with the PFA material of barrier layer 3 of Öhrle USPN 7905172 in order to effectively prevent permeation of the medium that impacts the membrane (Column 1 Line 39-41, Column 2 Line 30-39).
Regarding Claim 2: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in 
Regarding Claim 5: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hull USPN 3911796 does disclose the limitations: wherein the third layer (Attached Figure 1) is formed from the second material (it is, see Figure 2, Attached Figure 1, and Column 2 Line 23-34). 
Regarding Claim 6: Claim 6 recites product by process claim language:
 “wherein the second layer and the third layer are both overmolded on the first layer”
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (see MPEP 2113). 
Therefore, since the final structure of Hull USPN 3911796 as modified by Öhrle USPN 7905172 is the same structure as described by claim 6, Hull USPN 3911796 as modified by Öhrle USPN 7905172 meets the limitations of claim 6 even though the same manufacturing process (overmolding) may not have been used.--Additionally it is 
Regarding Claim 7: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hull USPN 3911796 does disclose the limitations: wherein the first layer (13, Attached Figure 1) is fully encapsulated between the second layer and the third layer (the first layer is fully encapsulated between the second and third layers as shown in Attached Figure 1, furthermore the prior art addresses this limitation within the same confines as the instant application). --Additionally it is noted that the combination of prior art references discloses a final structure that addresses the limitations “wherein the first layer is fully encapsulated between the second and third layer”, within the same confines that Figure 16 of the instant application is able to disclose the same limitations.--
Regarding Claim 8: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hull USPN 3911796 does disclose the limitations: wherein the second layer and the third layer each include a first portion that are the portions of the second layer and the third layer (see “first portion” of the 2nd layer and 3rd layer in Attached Figure 1 above) that define the bead (it does, see Attached Figure 1) that is adapted to be trapped between the two bodies (the two bodies = 20,21; additionally as seen in Figure 4 bodies 20,21 oppose each other where they clamp the diaphragm) and the (they do, the 2nd and 3rd layers of Hull, each include a second portion (e.g. second portion = portion of 2nd layer generally indicated by element 22 in Figure 2 and second portion = portion of 3rd layer generally indicated by element 18 in Figure 2)) and wherein the first layer 13 is fully encapsulated between the second portions of the second and third layers (it is, as shown in Figure 2 a portion of first layer 13 is fully encapsulated between the second portions (portion of 2nd layer generally indicated by element 22 in Figure 2 and portion of 3rd layer generally indicated by element 18 in Figure 2) of the second and third layers). --Additionally it is noted that the combination of prior art references discloses a final structure that addresses the limitations “wherein the first layer is fully encapsulated between the second portions of the second and third layers”, within the same confines that Figure 16 of the instant application is able to disclose the same limitations.--
Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull USPN 3911796 in view of Eady USPN 5634391 and McMaster-Carr catalog 114 (2008) Page 3458 (hereafter "McMaster - FKM").
Regarding Claims 1, 2, and 11: 
Hull USPN 3911796 discloses the limitations:
a first layer 13 formed from a first material (i.e. formed from a fabric reinforcement material, Column 2 Line 32-34);
a second layer (see Annotated Figure 2 of Hull USPN 3911796 (Attached Figure 1) above) coupled to the first layer (it is) and formed from a second material (the second layer may be formed of natural or synthetic rubber and other rubber-like materials 
a third layer (Attached Figure 1) and wherein the first layer 13 is received between the second layer and third layer (it is, see Attached Figure 1), wherein the first layer 13 is continuous and without perforations in an entire area of the diaphragm adapted to be exposed to a fluid (no holes are shown in the structure of the diaphragm illustrated in Figure 4 or the detail view of the diaphragm shown in Figure 2), and wherein portions of the second layer (see “portion of the second layer” in Attached Figure 1) and the third layer (see “portion of the third layer” in Attached Figure 1) define a bead 10 about a periphery of both the second layer and third layer (flange 10 is located about a periphery of both the second layer and the third layer within the same confines the instant application addresses this limitation), where one side of the bead is defined by the second layer (Attached Figure 1) and an opposite side of the bead is defined by the third layer (Attached Figure 1), with the bead 10 being adapted to be trapped between two bodies (20,21) with said one side of the bead (i.e. side of bead defined by 2nd layer) engaged with a first one of the two bodies (i.e. engaged with annular portion of element 20, see Figure 4) and said opposite side of the bead (i.e. side of bead defined by 3rd layer) engaged with a second one of the two bodies (i.e. engaged with annular portion of element 21, see Figure 4). Hull USPN 3911796 is silent regarding the limitations: a first material that inhibits or prevents vapor permeation through the diaphragm, wherein the first material includes a fluoropolymer, and wherein the fluoropolymer is a fluoroelastomer.

a first layer (18) formed from a first material (flexible type plastic layer 18 made of Viton) that inhibits or prevents vapor permeation through the diaphragm (the Viton material in the prior art of Eady is able to perform the claimed function within the same confines that the fluoropolymer material of the instant application is able to perform the claimed function), wherein the first material (flexible type plastic layer 18 made of Viton) includes a fluoropolymer (Viton (FKM) is a known example of a fluoropolymer), wherein the fluoropolymer is a fluoroelastomer (Viton (FKM) is a fluoroelastomer; also see McMaster - FKM). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first material of the first layer 13 of Hull USPN 3911796 with the Viton (FKM) material 18 of Eady USPN 5634391 in order to use Viton for the material of the first layer due to its outstanding resistance to a broad range of fluids and/or due to suitability of Viton (FKM) in harsh environments and its exceptional resistance to heat, aging, weather, ozone, oxygen, sunlight, fuels, solvents, and chemicals (McMaster - FKM).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull USPN 3911796 in view of Öhrle USPN 7905172 as applied to claim 2 above, and further in view of Hisada USPN 3834231.
Regarding Claim 3: Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Hull USPN 3911796 as modified by Öhrle USPN 7905172 discloses the claimed invention except for explicitly disclosing NBR rubber. It would have been In re Leshin, 125 USPQ 416. Especially since NBR rubber is a highly oil-resistant and/or gas impermeable material as taught by Hisada USPN 3834231 (Column 5 Line 9-17).
Claims 1-3, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull USPN 3911796 in view of Horiuchi USPN 5047287 and McMaster-Carr catalog 114 (2008) Page 3434-3438 (hereafter "McMaster - NBR").
Regarding Claim 1: Hull USPN 3911796 discloses the limitations:
a first layer 13 formed from a first material (i.e. formed from a fabric reinforcement material, Column 2 Line 32-34);
a second layer (see Annotated Figure 2 of Hull USPN 3911796 (Attached Figure 1) above) coupled to the first layer (it is) and formed from a second material (the second layer may be formed of natural or synthetic rubber and other rubber-like materials having characteristic elastomeric properties which may be used in diaphragms as a substitute for in combination with rubber, Column 2 Line 23-39) different than the first material (it is); and 
a third layer (Attached Figure 1) and wherein the first layer 13 is received between the second layer and the third layer (it is, see Attached Figure 1), wherein the first layer 13 is continuous and without perforations in an entire area of the diaphragm adapted to be exposed to a fluid (no holes are shown in the structure of the diaphragm nd layer) engaged with a first one of the two bodies (i.e. engaged with annular portion of element 20, see Figure 4) and said opposite side of the bead (i.e. side of bead defined by 3rd layer) engaged with a second one of the two bodies (i.e. engaged with annular portion of element 21, see Figure 4). Hull USPN 3911796 is silent regarding the limitations: a first material that inhibits or prevents vapor permeation through the diaphragm.
However Horiuchi USPN 5047287 does disclose the limitations: 
A diaphragm (7, three layer diaphragm illustrated in Figure 1) comprising:
a first layer (= nylon base fabric 1,adhisve containing amino-NBR as a main component on both surfaces of base fabric 1; Column 1 Line 56-65, Column 3 Line 17-65; first layer = 1 and adhesive (i.e. coating) on both sides of element 1) formed from a first material (=nylon coated with adhesive containing amino-NBR as a main component on both surfaces) that inhibits or prevents vapor permeation through the diaphragm (the nylon coated in NBR adhesive 
a second layer 5 coupled to (i.e. adhered to via the adhesive of the first layer) the first layer (1 and adhesive (i.e. coating) on both sides of element 1) and formed from a second material (the second layer 5 is made of FKM, i.e. Viton, Column 1 Line 50-51) different than the first material (FKM is different than nylon coated with NBR adhesive); and
a third layer 3 and wherein the first layer (1 and adhesive (i.e. coating) on both sides of element 1) is received between the second layer 5 and the third layer (it is see Figure 1, the first layer is sandwiched between the third layer 3 and the second layer 5) wherein the first layer is continuous and without perforations (first layer (1 and adhesive (i.e. coating) on both sides of element 1) has no perforations in the detail view of Fig. 1) in an entire area of the diaphragm (i.e. in the detail view of the three layer diaphragm in Figure 1) adapted to be exposed to a fluid (Column 3 Line 1-16).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials for the first layer 13, second layer and third layer (Attached Figure 1) of Hull USPN 3911796 with the materials of the first layer (=nylon 1 coated with adhesive containing amino-NBR as a 
Regarding Claim 2: Hull USPN 3911796 as modified by Horiuchi USPN 5047287 and McMaster - NBR discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Horiuchi USPN 5047287 does disclose the limitations: wherein the first material includes at least nylons (Column 1 Line 56-61). 
Regarding Claim 3: Hull USPN 3911796 as modified by Horiuchi USPN 5047287 and McMaster - NBR discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Further Horiuchi USPN 5047287 does disclose the limitations: wherein the second material includes at least a fluorelastomer (FKM i.e. Viton is a known fluoroelastomer). 
Regarding Claim 5: Hull USPN 3911796 as modified by Horiuchi USPN 5047287 and McMaster - NBR discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Horiuchi USPN 5047287 does disclose the limitations: wherein the third layer 3 is formed from the second material (both the second layer 5 and the third layer 3 are formed from FKM (i.e. Viton) which is the claimed “second material”, Column 1 Line 50-55). 
Regarding Claim 6: Hull USPN 3911796 as modified by Horiuchi USPN 5047287 and McMaster - NBR discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Horiuchi USPN 5047287 does 
Regarding Claim 7: Hull USPN 3911796 as modified by Horiuchi USPN 5047287 and McMaster - NBR discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Horiuchi USPN 5047287 does disclose the limitations: wherein the first layer is fully encapsulated between the second layer and the third layer (see Figure 1, it is understood that the prior art of Horiuchi USPN 5047287 addresses this limitation in the same manner that the diaphragm illustrated in Figure 16 of the instant application addresses this limitation). --Additionally it is noted that the combination of prior art references discloses a final structure that addresses the limitations “wherein the first layer is fully encapsulated between the second and third layer”, within the same confines that Figure 16 of the instant application is able to disclose the same limitations.--
Regarding Claim 8: Hull USPN 3911796 as modified by Horiuchi USPN 5047287 and McMaster - NBR discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Hull USPN 3911796 does nd layer and 3rd layer in Attached Figure 1 above) that define the bead (it does, see Attached Figure 1) that is adapted to be trapped between the two bodies (the two bodies = 20,21; additionally as seen in Figure 4 bodies 20,21 oppose each other where they clamp the diaphragm) and the second layer and the third layer each also include a second portion inboard of the first portion (they do, the 2nd and 3rd layers of Hull, each include a second portion (e.g. second portion = portion of 2nd layer generally indicated by element 22 in Figure 2 and second portion = portion of 3rd layer generally indicated by element 18 in Figure 2)) and wherein the first layer 13 is fully encapsulated between the second portions of the second and third layers (it is, as shown in Figure 2 a portion of first layer 13 is fully encapsulated between the second portions (portion of 2nd layer generally indicated by element 22 in Figure 2 and portion of 3rd layer generally indicated by element 18 in Figure 2) of the second and third layers). --Additionally it is noted that the combination of prior art references discloses a final structure that addresses the limitations “wherein the first layer is fully encapsulated between the second portions of the second and third layers”, within the same confines that Figure 16 of the instant application is able to disclose the same limitations.--
Regarding Claim 10: Hull USPN 3911796 as modified by Horiuchi USPN 5047287 and McMaster - NBR discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Horiuchi USPN 5047287 and McMaster - NBR  does disclose the limitations: wherein the first layer (Horiuchi - nylon base fabric 1,adhisve containing amino-NBR as a main component on both surfaces of 
	
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 12/27/2021  have been fully considered but they are not persuasive. 

--Arguments not persuasive. It is noted that the first material of the first layer of hull is modified with the PFA material of the barrier layer of Öhrle, not swapped as argued. 
Furthermore as explained previously, as to the desirability of the modification, the proper inquiry is “whether there is something in the prior art as a whole to suggest the desirability, and thus the obviousness, of making the combination,’ not whether there is something in the prior art as a whole to suggest that the combination is the most desirable combination available.” In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). 
Additionally, in the combination of Hull and Ohrle the advantages gained with the vapor permeation resistance provided by the PFA material would also prevent air leakage in the air brake system, prevent air loss in the air brake system, and thereby improve the efficiency of the air brake system.
Furthermore, given that the instant application identifies that “PFA” material is an acceptable material for the first material in the instant application, the same PFA material used in the prior art of Ohrle would be able to achieve an inhibition of or prevention of vapor permeation through the diaphragm in the same manner as the PFA material used in the instant application. 
Additionally, the examiner notes that the language of claim 1 only requires the first layer to “inhibit” vapor permeation through the diaphragm with the first material, the 
Thus for at least the reasons discussed above, applicants’ arguments are not persuasive.--
Page 7 ¶2-Page 8 ¶2: Applicant argues that the rejection with the combination of Hull USPN 3911796 as modified by Öhrle USPN 7905172is based on hindsight.
--Arguments not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).-- 
Page 8 ¶3-Page 9 Line 3: Applicant traverses the rejection with the prior art of Hull USPN 3911796 in view of Eady USPN 5634391 and McMaster-Carr catalog 114  (2008) Page 3458.
--Arguments not persuasive. Applicants arguments imply that the only reason one would modify the first material of the first layer of hull is to address permeation. This is not true, there are lots of reasons why a different material would be selected for the first layer, including using Viton (FKM) material due to its chemical compatibility and durability as demonstrated by the McMaster reference, especially since Hull wants a durable diaphragm as argued previously by applicant. Thus Applicant has not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, the examiner notes that the language of claim 1 only requires the first layer to “inhibit” vapor permeation through the diaphragm with the first material, the suggested combination of prior art would be able to do this, and applicant has failed to demonstrate that this is not the case.
Thus, for at least the reasons discussed above, Applicants arguments are not persuasive.--
Page 9 ¶1-Page 10 ¶3: Applicant traverses the rejection with the prior art of Hull USPN 3911796 in view of Horiuchi USPN 5047287 and McMaster-Carr catalog 114 (2008) Page 3434-3438.
--Arguments not persuasive. Again, Applicants arguments imply that the only reason one would modify the diaphragm of hull is to address permeation. The layers of the diaphragm of Hull are modified with the layers taught in the diaphragm of Horiuchi in order achieve the advantages taught by Horiuchi USPN 5047287 (i.e. increased strength). Furthermore, the McMaster reference demonstrates the properties of NBR materials, and identifies that it is known in the art that, NBR has good resistance to permeability of gases. Additionally, the McMaster reference demonstrates that multiple 
Regarding Applicants request, for copies of the McMaster reference, the examiner will email a copy to applicants’ representative. However, to do this Applicants representative must fill out the e-mail authorization form (PTO/SB/439) file it, and send the examiner an e-mail that the examiner can respond to applicants’ e-mail with the attached documents. The examiner has left a phone message for applicants’ representative stating this as well.  Furthermore, at the end of every office action, the examiners contact information is provided, and applicant is able to call the examiner regarding “any inquiry concerning this communication or earlier communications from the examiner” (i.e. request a copy of an NPL document). 
In response to applicant's argument that “Horiuchi is silent that the interior adhesive layer of amino-NBR adds permeation resistance to the diaphragm”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, just because the amino-NBR is only described as being used to bond to the exterior FKM layer of Horiuchi, does not mean that the amino-NBR layer (having the known material properties of NBR as evidenced by McMaster) isn’t also capable of preventing vapor permeation.

Thus, for at least the reasons discussed above, Applicants arguments are not persuasive.-- 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746